DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .      Claims 1-15 are pending and examined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are broadly drawn a method of expressing heterologously in a plant a polynucleotide encoding a polypeptide having at least 70%, 80% or 90% sequence identity to SEQ ID NO: 8, or expressing a polynucleotide having at least 70%, 85% or 90% sequence identity to SEQ ID NO: 7; and transformed plants and biomass thereof and a method of increasing soluble sugars thereby.
Applicant only describes SEQ ID NO 7 encoding a CoA feruloyl transferase from rice.

Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  Furthermore, given the lack of description of the necessary elements essential for the invention as broadly claimed, it remains unclear what features identify a plant expressing any one of the myriad of polynucleotides or polypeptides having at least 70% sequence identity to SEQ ID NO: 7 or SEQ ID NO: 8 such that when expressed in a plant would increase ferulic acid content and increase the level of soluble sugars in a plant transformed therewith.  Since the genus of polynucleotide encoding polynucleotides and polypeptides having at least 70% sequence identity to SEQ ID NO: 7 or SEQ ID NO: 8 has not been described by specific structural features, the specification fails to provide an adequate written description to support the breath of the claims.

All claims are rejected.

et al., Planta (2010) Vol. 231, pp. 677-691 which teaches down regulation of feruloyl transferase genes from family PF02458 reduces ester-linked ferulate content in rice walls demonstrating a correlation between transcript levels and levels of ferrulate on plant cell walls and also disclaoses the instant SEQ ID NO: 7 coding sequence found in Os05g19910.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RUSSELL KALLIS/
Primary Examiner, Art Unit 1663